FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                          No. 08-10078
                Plaintiff-Appellee,
                                                      D.C. No.
               v.
                                                  CR07-065-LRH-
JOSE MARTIN SAAVEDRA-                                   RAM
VELAZQUEZ,
                                                     OPINION
             Defendant-Appellant.
                                            
         Appeal from the United States District Court
                  for the District of Nevada
          Larry R. Hicks, District Judge, Presiding

                     Argued and Submitted
           April 14, 2009—San Francisco, California

                       Filed August 21, 2009

    Before: Stephen Reinhardt, Eugene E. Siler, Jr.,* and
          M. Margaret McKeown, Circuit Judges.

                 Opinion by Judge Reinhardt;
            Special Concurrence by Judge Reinhardt




   *The Honorable Eugene E. Siler, Jr., Senior United States Circuit Judge
for the Sixth Circuit, sitting by designation.

                                 11541
           UNITED STATES v. SAAVEDRA-VELAZQUEZ       11543




                       COUNSEL

Michael K. Powell, Assistant Federal Public Defender, Reno,
Nevada, for the defendant-appellant.

Gregory Bower, United States Attorney, Robert L. Ellman,
Appellate Chief, Elizabeth A. Olson and Ronald C. Rachow,
Assistant United States Attorneys, Reno, Nevada, for the
plaintiff-appellee.
11544        UNITED STATES v. SAAVEDRA-VELAZQUEZ
                          OPINION

REINHARDT, Circuit Judge:

   As an “attempt” in the state of California requires only
“slight acts in furtherance of the [criminal] design,” People v.
Superior Court, 157 P.3d 1017, 1022 (Cal. 2007) (emphasis
added), one would reasonably expect that the California defi-
nition was categorically broader than the definition at com-
mon law, which requires a “substantial step towards
committing the crime,” United States v. Sarbia, 367 F.3d
1079, 1085-86 (9th Cir. 2004) (emphasis added). Strangely
enough, however, we are required by precedent to conclude
that the two definitions are functionally equivalent.

                               I.

   Jose Martin Saavedra-Velazquez (“Saavedra-Velazquez”),
a native and citizen of Mexico, first entered the United States
more than thirty years ago. He has spent the vast majority of
his life in this country, was married to a United States citizen,
and has a United States citizen son.

   From 1999 to 2007, Saavedra-Velazquez was removed
from the United States on four separate occasions, most
recently on March 3, 2007. After once again illegally reenter-
ing the United States, he was arrested for a misdemeanor
offense in Reno, Nevada on June 17, 2007. He was at the time
on supervised release following a 2005 conviction for illegal
reentry after deportation. Saavedra-Velazquez was indicted by
the grand jury for illegal reentry by a deported alien in viola-
tion of 8 U.S.C. § 1326(a) and entered an unconditional guilty
plea.

   At sentencing, the district court placed Saavedra-Velazquez
in a criminal history category VI, with an advisory Sentencing
Guidelines range of 77-96 months. Saavedra-Velazquez had
accumulated a number of arrests and felony convictions over
               UNITED STATES v. SAAVEDRA-VELAZQUEZ                  11545
the course of his time in the United States. Most resulted in
relatively short periods of incarceration, none of which lasted
longer than three years. For the previous ten years, Saavedra-
Velazquez had no violent criminal history. In 1989, however,
he was convicted of felony attempted robbery under Cal.
Penal Code § 211. On account of this conviction, the district
court determined that he “previously was deported . . . after
. . . a conviction for a felony that is . . . a crime of violence”
and, in calculating Saavedra-Velazquez’s advisory Sentencing
Guidelines range, included a 16-level upward adjustment of
his      base    offense     level   pursuant       to    U.S.S.G.
§ 2L1.2(b)(1)(A)(ii).

   Saavedra-Velazquez argued at sentencing that the Califor-
nia conviction for attempted robbery was not, categorically, a
“crime of violence” for the purposes of U.S.S.G. § 2L1.2, and
that the 16-level upward adjustment should not be applied.
The district judge, relying on United States v. McDougherty,
920 F.2d 569 (9th Cir. 1990), disagreed. The judge neverthe-
less sentenced Saavedra-Velazquez to only 41 months in
prison, well below the Guidelines range,1 due in part to his
showing of “cultural assimilation” and to the fact that, for ten
years, he had no violent criminal history.2

   Saavedra-Velazquez appeals the determination that his
attempted robbery conviction is a crime of violence and the
resulting 16-level upward adjustment of his base offense
level. We have jurisdiction over his appeal pursuant to 28
  1
     Although the Guidelines are no longer mandatory, United States v.
Booker, 543 U.S. 220, 245 (2005), the sentencing court’s first obligation
is to make the Guidelines calculation. Gall v. United States, 128 S. Ct.
586, 596 (2007). A failure to do so correctly is reversible error. United
States v. Gomez-Leon, 545 F.3d 777, 782 (9th Cir. 2008) (citing Gall, 128
S. Ct. at 597; United States v. Carty, 520 F.3d 984, 991-93 (9th Cir. 2008)
(en banc), cert. denied sub nom. Zavala v. United States, 128 S. Ct. 2491
(2008)).
   2
     The judge additionally sentenced Saavedra-Velazquez to 12 months for
revocation of supervised release, which is not at issue in this appeal.
11546        UNITED STATES v. SAAVEDRA-VELAZQUEZ
U.S.C. § 1291 (granting jurisdiction to hear “appeals from all
final decisions of the district courts of the United States”) and
18 U.S.C. § 3742 (granting jurisdiction to review a sentence
“imposed as a result of an incorrect application of the sentenc-
ing guidelines”). We review de novo “a district court’s deter-
mination that a prior conviction qualifies as a ‘crime of
violence’ under the Guidelines . . . .” United States v.
Rodriguez-Guzman, 506 F.3d 738, 740-41 (9th Cir. 2007)
(citation omitted).

                               II.

   The first question before us is whether completed robbery
under Cal. Penal Code § 211 is a “crime of violence” for pur-
poses of the Sentencing Guidelines. Saavedra-Velazquez has
conceded, and we agree, that intervening case law since the
filing of his appeal has settled this question definitively in the
affirmative. See United States v. Becerril-Lopez, 541 F.3d 881
(9th Cir. 2008).

                               III.

   We next consider whether California’s definition of “at-
tempt” is broader than the common law definition, such that
attempted robbery is not a “crime of violence.”

                               A.

   Saavedra-Velazquez makes this argument for the first time
on appeal. We generally review arguments not raised before
the district court for plain error. See Johnson v. United States,
520 U.S. 461, 466-67 (1997). However, we are not limited to
this standard of review when we are presented with a question
that “is purely one of law” and where “the opposing party will
suffer no prejudice as a result of the failure to raise the issue
in the trial court . . . .” United States v. Echavarria-Escobar,
270 F.3d 1265, 1267-68 (9th Cir. 2001). In Echavarria-
Escobar, an alien convicted of illegal reentry under 8 U.S.C.
               UNITED STATES v. SAAVEDRA-VELAZQUEZ                  11547
§ 1326 challenged his sentence enhancement for the first time
on appeal on the ground that his prior conviction was not, as
a matter of law, an aggravated felony. Because the question
presented was purely legal, we did not restrict ourselves to
plain error review. Here, too, the question whether an “at-
tempt” under California law is broader than an “attempt” at
common law is a pure question of law, and the government,
which has fully briefed the issue, suffers no prejudice. We
therefore will not apply plain error review.

                                    B.

    [1] The Sentencing Guidelines provide for a 16-level
upward adjustment “[i]f the defendant previously was
deported, or unlawfully remained in the United States, after
. . . a conviction for a felony that is . . . a crime of violence.”
U.S.S.G. § 2L1.2(b)(1)(A)(ii). “Robbery,” among other enu-
merated offenses, is a “crime of violence.” U.S.S.G. § 2L1.2
cmt. n.1(B)(iii). “[A]iding and abetting, conspiring, and
attempting, to commit” an offense that would be a “crime of
violence” if completed qualifies as such, as well. U.S.S.G.
§ 2L1.2 cmt. n.5 (emphasis added).

  [2] Saavedra-Velazquez argues that, under the categorical
approach set forth in Taylor v. United States, 495 U.S. 575
(1990), his prior attempted robbery conviction is a “crime of
violence” only if California’s definition of both “robbery” and
“attempt” are coextensive with the respective common law
definitions. We agree.3 In United States v. Sarbia, which is
   3
     The Government correctly points out that we have in the past found an
inchoate offense to be a “crime of violence” without inquiring whether the
state definition of “attempt” was broader than the common law definition.
See, e.g., United States v. Bolanos-Hernandez, 492 F.3d 1140 (9th Cir.
2007) (assault with intent to commit rape, which is akin to aggravated
attempted rape, is a crime of violence for purposes of U.S.S.G. § 2L1.2);
United States v. Hernandez-Valdovinos, 352 F.3d 1243 (9th Cir. 2003)
(attempted sale of narcotic drugs is a “drug trafficking offense” for pur-
poses of U.S.S.G. § 2L1.2); United States v. Riley, 183 F.3d 1155 (9th Cir.
1999) (attempted “simple rape” is a “crime of violence” for purposes of
U.S.S.G. § 4B1.2). None of these cases, however, directly considered
whether the second inquiry was necessary.
11548        UNITED STATES v. SAAVEDRA-VELAZQUEZ
dispositive here, we engaged in precisely this two-pronged
analysis to determine whether in Nevada an attempt to com-
mit a “crime of violence” is itself a “crime of violence” under
U.S.S.G. § 2L1.2. 367 F.3d at 1084-86. In United States v.
Taylor, we analyzed whether Arizona’s definition of “at-
tempt” is broader than the federal or common law definition
in order to determine whether “attempted armed robbery” is
a “crime of violence” under the Guidelines. 529 F.3d 1232,
1237-38 (9th Cir. 2008). We further explained in Rebilas v.
Mukasey that

    [t]o hold that [the] conviction was categorically a
    conviction for attempted sexual abuse of a minor
    . . . , we would have to hold not only that Arizona’s
    definition of public sexual indecency to a minor . . .
    was categorically sexual abuse of a minor, but also
    that Arizona’s definition of attempt . . . was a cate-
    gorical match with the federal definition of attempt.
    This would require a second Taylor analysis, com-
    paring the elements of attempt under Arizona law
    and the elements of attempt under [federal law].

527 F.3d 783, 787 (9th Cir. 2008). We reaffirm here that a
prior state conviction for an attempt to commit an offense that
would qualify as a “crime of violence” is itself categorically
a “crime of violence” only if the state definition of attempt is
no broader than the corresponding federal or common law
definition.

                              C.

   The final question is whether the definition of “attempt”
under California law is coextensive with the common law
meaning. We resolve that question by adhering, as we are
bound to do, to Sarbia, in which we held that Nevada’s defi-
nition of “attempt” — which appears to be virtually indistin-
guishable from that in California — is coextensive with the
federal or common law definition. 367 F.3d at 1086. We do
             UNITED STATES v. SAAVEDRA-VELAZQUEZ           11549
so notwithstanding what in all other circumstances would be
an outright contradiction between the language of the two def-
initions.

   [3] “At common law an ‘attempt[ ]’ was defined as the spe-
cific intent to engage in criminal conduct and . . . an overt act
which is a substantial step towards committing the crime.”
Sarbia, 367 F.3d at 1085-86 (citations and quotation marks
omitted) (emphasis added). The Model Penal Code has
defined “attempt” in a similar fashion:

    A person is guilty of an attempt to commit a crime
    if, acting with the kind of culpability otherwise
    required for commission of the crime, he . . . . pur-
    posely does or omits to do anything that, under the
    circumstances as he believes them to be, is an act or
    omission constituting a substantial step in a course
    of conduct planned to culminate in his commission
    of the crime.

Model Penal Code § 5.01(1)(c) (emphasis added). In inter-
preting the federal definition of attempt, we have held that the
“step toward commission of the crime” must be “of such sub-
stantiality that, unless frustrated, the crime would have
occurred.” United States v. Buffington, 815 F.2d 1292, 1303
(9th Cir. 1987) (emphasis added).

   [4] California — like Nevada — defines attempt rather dif-
ferently. The two statutory elements of attempt are “a specific
intent to commit the crime, and a direct but ineffectual act
done toward its commission.” Cal. Penal Code § 21a. Case
law has expanded upon this statutory definition. To constitute
an attempt, the act in question must go beyond mere prepara-
tion: It “must go so far that [it] would result in the accom-
plishment of the crime unless frustrated by extraneous
circumstances,” and it must complete “some appreciable frag-
ment of the crime.” People v. Memro, 700 P.2d 446, 474 (Cal.
1985) (citations omitted), partially overruled on other grounds
11550         UNITED STATES v. SAAVEDRA-VELAZQUEZ
by People v. Gaines, 92 Cal. Rptr. 3d 627, 635 (2009). “How-
ever, an overt act need not be the ultimate step toward the
consummation of the design; it is sufficient if it is the first or
some subsequent act directed towards that end after the prepa-
rations are made.” Id. (internal citations, quotation marks, and
alterations omitted). Most important here, “[a]lthough a defin-
itive test has proved elusive, [California] ha[s] long recog-
nized that ‘[w]henever the design of a person to commit crime
is clearly shown, slight acts in furtherance of the design will
constitute an attempt.’ ” Superior Court, 157 P.3d at 1022
(citation omitted) (emphasis added).

  [5] The semantic disconnect between “slight acts” (required
under California law) and a “substantial step” (required at
common law) is obvious. Sarbia cautions, however, that a
“mere” difference in terminology is insufficient to render the
two definitions of “attempt” substantively distinct. Indeed, in
Sarbia we concluded after reviewing Nevada case law that
Nevada’s similar use of the terms “some act” or “slight act”
had “the same operational meaning as ‘substantial step,’ as
used in the traditional common-law definition of attempt.”
367 F.3d at 1086.

   [6] We must determine whether California’s definition of
“attempt” likewise “has the same operational meaning” as the
common law definition. Upon a review of numerous Califor-
nia court of appeal and state supreme court decisions on
attempt, we have found no meaningful way in which Califor-
nia’s use of the term “slight acts” differs from Nevada’s, and
consequently no distinction under Sarbia between the “opera-
tional meaning” of attempt under California law and the com-
mon law definition.4 Sarbia acknowledged that, pursuant to
  4
   Saavedra-Velazquez contends that California law is broader than
Nevada law because one California case that was cited in a Nevada case
has since been expressly disapproved by the California supreme court. See
Johnson v. Sheriff, 532 P.2d 1037 (Nev. 1973) (citing People v. Adami, 36
Cal. App. 452 (Cal. App. 1973); see also Superior Court, 157 P.3d at 1026
               UNITED STATES v. SAAVEDRA-VELAZQUEZ                  11551
Nevada case law, “when the design of a person to commit a
crime is clearly shown, slight acts done in furtherance of that
crime will constitute an attempt.” Van Bell v. State, 105 Nev.
352, 354 (1989) (emphasis added); Sarbia, 367 F.3d at 1086
(citing Van Bell). Were we to conclude, as Saavedra-
Velazquez urges, that on the basis of the term “slight acts”
California’s definition is broader than the common law defini-
tion, we would be unable to reconcile our conclusion with the
opposite holding in Sarbia.

  Moreover, we have been unable to identify — and
Saavedra-Velazquez has not cited — any cases in which the
application of the California test is inconsistent with the com-
mon law. This, however, is the showing that Sarbia and
Supreme Court case law require:

     [T]o find that a state statute creates a crime outside
     the generic definition of a listed crime in a federal
     statute requires more than the application of legal
     imagination to a state statute’s language. It requires
     a realistic probability, not a theoretical possibility,
     that the State would apply its statute to conduct that
     falls outside the generic definition of a crime. To
     show that realistic possibility, an offender, of course,
     may show that the statute was so applied in his own
     case. But he must at least point to his own case or
     other cases in which the state courts in fact did apply
     the statute in the special (nongeneric) manner for
     which he argues.

(disapproving Adami). We disagree. Adami “held there was no ‘attempt’
where, besides solicitation and discussion, there had been the payment of
a sum of money to the proposed ‘hit man.’ ” Johnson, 532 P.2d at 1038.
In Johnson, the facts were limited to solicitation and discussion of hiring
an assassin, without payment. Adami, therefore, set a more stringent stan-
dard for attempt than Johnson, and when Superior Court disapproved
Adami, it did not suggest that it would have similarly disapproved the
holding in Johnson. Johnson, moreover, cited Adami only by way of com-
parison and did not adopt that decision as the law of Nevada.
11552            UNITED STATES v. SAAVEDRA-VELAZQUEZ
Gonzales v. Duenas-Alvarez, 549 U.S. 183, 193 (2007)
(emphasis added). Our review here has turned up not a single
appellate case in which an attempt conviction upheld in Cali-
fornia would not have been sustained at common law; in
which the result turned upon how slight the “slight acts” were;
or in which the court compared the “slight acts” requirement
to the “substantial step” requirement and found the former to
be broader.5

   Although the California courts frequently cite the “slight
  5
     The cases that Saavedra-Velazquez cites do not prove his point. In
People v. Moran, 122 P. 969, 970 (Cal. App. 1912), the court found suffi-
cient “overt acts” to support an attempt where the defendant pushed open
a saloon door and partly entered the saloon with the intent to commit rob-
bery, but finding a large number of people there, did not complete the
crime. The case nowhere states that the acts were “slight.” More recently,
in Superior Court, 157 P.3d 1017, the California supreme court upheld an
attempted murder conviction where the defendant “solicit[ed] the murder
of his sister, reach[ed] an agreement with a hired assassin to do the killing,
. . . ma[de] a [$5,000] downpayment under the agreement,” and furnished
the assassin (really an undercover police officer) with a full description of
his sister and her whereabouts. Id. at 1026 (Werdegar, J., dissenting).
Although the “slight acts” test was discussed in some detail in the majority
opinion, see id. at 1022-23, the issue vehemently disputed in the dissent
was not whether the acts in question were “slight” or “substantial,” but
rather whether they constituted mere preparation or direct acts toward the
commission of the offense. Id. at 1026-27. The supreme court found suffi-
cient evidence of an attempt on the basis of a test that mirrors, almost pre-
cisely, the Ninth Circuit’s definition of a “substantial step”:
      When, by reason of the defendant’s conduct [i.e., the slight act],
      the situation is “without any equivocality,” and it appears the
      design will be carried out if not interrupted, the defendant’s con-
      duct satisfies the test for an overt act. Here, the record supported
      . . . that he had commenced the commission of the crime by doing
      all that he needed to do to accomplish the murders.
Id. at 1025-26 (emphasis added); see also Buffington, 815 F.2d at 1303
(requiring, in the Ninth Circuit, a “step toward commission of the crime
. . . of such substantiality that, unless frustrated, the crime would have
occurred”). We cannot say that these acts were “slight” but not “substan-
tial,” nor that there would have been any other result at common law.
             UNITED STATES v. SAAVEDRA-VELAZQUEZ           11553
acts” standard, they do so alongside more stringent language
that is at least as restrictive as the common law definition.
See, e.g., Memro, 700 P.2d at 474 (“[T]o constitute an attempt
the acts of the defendant must go so far that they would result
in the accomplishment of the crime unless frustrated by extra-
neous circumstances” (citation omitted).). In fact, California
courts have suggested that the “slight acts” test is more strin-
gent than the Model Penal Code “substantial step” require-
ment, because the Model Penal Code permits, in certain
circumstances, preparatory acts to constitute an attempt, while
California requires a direct act (albeit slight). People v. Dillon
explained:

    [i]ndeed, the draftsmen of the Model Penal Code
    would require even less [than California does], mak-
    ing punishable as an attempt any act or omission that
    constitutes “a substantial step in a course of conduct
    planned to culminate in . . . commission of the
    crime,” so long as that step is “strongly corrobora-
    tive of the actor’s criminal purpose.” Under this
    standard, acts normally considered only preparatory
    could be sufficient to establish liability.

668 P.2d 697, 702 n.1 (Cal. 1983) (citations omitted); see also
People v. Luna, 170 Cal. App. 4th 535, 541 n.1 (Cal. App. 1
Dist. 2009).

   [7] Because Saavedra-Velazquez has been unable to point
to a case in which the requirement of a “slight act” rather than
a “substantial step” has led to a different outcome under Cali-
fornia law than it would at common law, and because
Nevada’s “slight acts” standard appears virtually identical to
California’s, we hold that an “attempt” under California law
is coextensive with an “attempt” at common law.

                               IV.

  [8] Felony robbery in California is a “crime of violence,”
and California’s definition of “attempt” is coextensive with
11554          UNITED STATES v. SAAVEDRA-VELAZQUEZ
the common law definition. We conclude, therefore, that
Saavedra-Velazquez’s felony attempted robbery conviction
was a “crime of violence” as defined by the Sentencing
Guidelines. The district court did not err in calculating the
advisory Sentencing Guidelines range to include a 16-level
upward adjustment to his base offense level pursuant to
U.S.S.G. § 2L1.2(b)(1)(A). The sentence imposed by the dis-
trict court is therefore

   AFFIRMED.



REINHARDT, Circuit Judge, specially concurring:

   It does not take a learned legal scholar to grasp the differ-
ence between the words “slight” and “substantial,” but it does,
apparently, take members of the judiciary to equate the two
terms. Such verbal gyrations are not limited to the circuit
courts. The Supreme Court has, for example, construed “an-
other state” to include the “same state,” thus giving the Elev-
enth Amendment a totally opposite meaning than that
provided by the words themselves.1

   “Slight” and “substantial” are opposites — according to the
dictionary if not the Federal Reporter. “Slight” is defined as
“small in amount, degree, etc.” or “of little importance . . . ;
trivial.” E.g., Random House Dictionary of the English Lan-
guage 1340 (1979). “Substantial,” by contrast, means “of
  1
    The Eleventh Amendment reads, “The Judicial power of the United
States shall not be construed to extend to any suit in law or equity, com-
menced or prosecuted against one of the United States by Citizens of
another State, or by Citizens or Subjects of any Foreign State.” U.S.
Const. amend. XI (emphasis added). The Supreme Court has recently reaf-
firmed its view, however, that the Amendment applies to suits brought by
citizens of the same state. Tenn. Student Assistance Corp. v. Hood, 541
U.S. 440, 446 (2004) (citing, inter alia, Hans v. Louisiana, 134 U.S. 1, 15
(1890).).
             UNITED STATES v. SAAVEDRA-VELAZQUEZ          11555
ample or considerable amount, quantity, size, etc.” or “essen-
tial, material, or important.” Id. at 1418. Today we have com-
pared a definition of attempt that requires an act “of little
importance” with a definition of attempt that requires an act
that is “essential, material, or important,” and we have held
that the two standards are the same. That conclusion is non-
sensical. It is not our function to devalue the English language
by disregarding the meaning of words.

   Nevertheless, because California’s “slight acts” test appears
to be indistinguishable from the test employed in Nevada, I
am bound by Sarbia and therefore compelled to reach the
conclusion that I and my colleagues unanimously do. My
obligation to follow precedent must override both logic and
my sensibilities — not for the first time and, I am sure, not
for the last.